This is the second appearance of this case here. On its former appearance it was on petition for prohibition and the writ was awarded. Kubie v. Karlsbad Corporation, et al.,158 Fla. 390, 28 So.2d 686.
The suit was initiated as a statutory action by the landlord to oust the tenant who was alleged to have unlawfully held possession of the demised premises after the expiration of his lease and after demand for possession by the landlord.
Such proceedings are controlled by Chapter 83 Florida Statutes 1941 (same F.S.A.). The privilege of appeal from orders granting new trial after verdict must be authorized by statute. Florida East Coast Ry. Co. v. Hayes, 66 Fla. 589,64 So. 274; Zeigler v. Erler Corp., 102 Fla. 981, 136 So. 718.
Section 83.27 Fla. Statutes 1941 (same F.S.A.) governs appeals from orders made on motions for new trial and it limits the privilege of appeal to review orders denying new trial. This is done so that the losing party will not lose his privilege of review by filing motion for new trial and in effect the result is the review of final judgment.
On authority of our opinion and judgment in Kubie v. Karlsbad Corporation, et al., certiorari is granted and the *Page 81 
order of the Circuit Court is quashed with directions that the appeal be dismissed.
So ordered.
THOMAS, C. J., TERRELL and ADAMS, JJ., concur.